We have again considered this case in the light of appellant's motion, but are unable to believe it not correctly decided. That the certificate issued by the State Medical Board to Dr. Hart, whose name was signed to the alleged forged instrument, would be the property of Dr. Hart if so issued upon a genuine application, which property would be of value to Dr. Hart, seems not open to dispute. The fact that property might be of such kind or character as not to have a market value in nowise militates against the fact that it is property and of value to the owner and possessor thereof such as that he might offer a plea of defense of property in a homicide case; also it is such property as would suffice to support a conviction for malicious mischief if wantonly destroyed, and we see no reason in law or common sense to attempt to draw a distinction between property in such cases and in this where the question is whether the alleged forged instrument could tend to affect property.
There are other reasons which seem as applicable to the writer as the one advanced in our original opinion for believing the instrument in question to be one affecting property, which the writer does not deem it necessary to set forth.
The motion for rehearing is overruled.
Overruled.
MORROW, P. J., absent.